DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al., US Patent Publication 2018/0231836 in view of Aoki et al., US Patent Publication 2016/0093255.
Regarding independent claim 1, Suzuki et al. teaches a display device (shown in figure 3) comprising: 
a display panel (image display panel 30 of figure 3 as given in paragraph 0033) comprising a plurality of pixels (plurality of pixels 48 of figure 1 as given in paragraph 0033); and 
a dimming panel (dimming panel 80 of figure 3) that is disposed between (as shown in figure 3) the display panel (image display panel 30 of figure 3) and a light source of light to be emitted to the display panel (light source device 50 of figure 3) and to adjust the transmittance based on luminance of the pixel (as explained in paragraph 0070).
Suzuki et al. does not specify that the dimming panel comprises a plurality of dimming pixels wherein 
when one of the pixels produces an output at highest luminance and the other pixels produce an output at lowest luminance to the display panel, the light is transmitted through a predetermined one of the dimming pixels located on an optical axis of the light that is emitted to the one of the pixels and through the other dimming pixels arranged around the predetermined dimming pixel and 
a degree of transmission of the light through the other dimming pixels decreases as the light is away along one direction from the predetermined dimming pixel, and there are a plurality of directions having different degrees of the decrease.
Aoki et al. teaches that the dimming panel comprises a plurality of dimming pixels (paragraphs 0080 and 0082 explain that dimming panel AP comprises the dimming pixels PXb) wherein
when one of the pixels produces an output at highest luminance and the other pixels produce an output at lowest luminance to the display panel, the light is transmitted through a predetermined one of the dimming pixels located on an optical axis of the light that is emitted to the one of the pixels and through the other dimming pixels arranged around the predetermined dimming pixel (paragraphs 0083-0084 explain the high-brightness portion and surrounding area of low brightness that are controlled to enhance the contrast based on the target dimming pixel and its surroundings) and 
a degree of transmission of the light through the other dimming pixels decreases as the light is away along one direction from the predetermined dimming pixel, and there are a plurality of directions having different degrees of the decrease (paragraphs 0080-0082 explain that that “the transmittance distribution of the dimming area B can be adjusted for each dimming pixel PXb” individually such that the two-dimensional adjustment described can be in any two directions to adjust the surrounding of the target dimming pixel as given in paragraphs 0083-0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of dividing the dimming panel into dimming pixels as taught by Aoki et al. into the system of Suzuki et al. The rationale to combine would be to enable the luminance distribution of the light incident on the display panel DP to be adjusted in a two-dimensional manner. Further, it is possible to reduce the power consumption of the display device (paragraph 0082 of Aoki et al.).
Regarding claim 2, Suzuki et al. teaches the display device according to claim 1, wherein 
a degree of transmission of the light through the predetermined dimming pixel located on the optical axis of the light that is emitted to the pixel is determined based 76on a gradation value of the pixel (paragraphs 0069 and 0073 explain how the gradation value of the pixel is used to determine transmittance of the region for the dimming controller).
Suzuki et al. does not teach the display device wherein the gradation value is referred to in calculation of a correction value for correcting the degree of transmission of the light through the other dimming pixels arranged around the predetermined dimming pixel, 
a correction coefficient that is used in the calculation of the correction value decreases as a separation distance increases along one direction orthogonal to the optical axis, 
the separation distance is a distance from the predetermined dimming pixel to each of the other dimming pixels for which the correction value is calculated, and 
directions along a plane orthogonal to the optical axis include a plurality of directions having different relations between a length of the separation distance and a degree of reduction in the correction coefficient.  
Aoki et al. teaches the display device wherein the gradation value is referred to in calculation of a correction value for correcting the degree of transmission of the light through the other dimming pixels arranged around the predetermined dimming pixel (paragraphs 0083-0086 explain how the gradation given in paragraph 0082 is used to correct the degree of transmission of each dimming pixel, including those around the target high-brightness pixel), 
a correction coefficient that is used in the calculation of the correction value decreases as a separation distance increases along one direction orthogonal to the optical axis (as paragraphs 0083-0084 explain, the correction is made in relation to the target area of high-brightness according to placement in the directions shown in figure 1), 
the separation distance is a distance from the predetermined dimming pixel to each of the other dimming pixels for which the correction value is calculated (as paragraphs 0083-0084 explain, the correction is made in relation to the target area of high-brightness according to placement in the directions shown in figure 1), and 
directions along a plane orthogonal to the optical axis include a plurality of directions having different relations between a length of the separation distance and a degree of reduction in the correction coefficient (paragraph 0086 explains how the pixels may be individually adjusted to account for all of the relations along the directions pictured in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of dividing the dimming panel into separately controlled dimming pixels as taught by Aoki et al. into the system of Suzuki et al. The rationale to combine would be to enable the luminance distribution of the light incident on the display panel DP to be adjusted in a two-dimensional manner. Further, it is possible to reduce the power consumption of the display device (paragraph 0082 of Aoki et al.).
Regarding claim 3, Aoki et al. teaches further the display device according to claim 2, wherein 
the degree of reduction in the correction coefficient with respect to the length of the separation distance is lower in one of two directions along the plane orthogonal to the optical axis than in the other of the two directions along the plane orthogonal to the optical axis (paragraph 0086 explains how the pixels may be individually adjusted to account for all of the relations along the directions pictured in figure 1 to allow the correction is made in relation to the target area of high-brightness according to placement in the directions shown in figure 1 as given in paragraphs 0083-0084), and 
a viewing angle in the one of the two directions of 77the display panel is larger than a viewing angle in the other of the two directions of the display panel (panel shown in figure 1 would have different viewing angles for each direction shown).  
Regarding claim 4, Suzuki et al. teaches the display device according to claim 1, wherein 
each of the pixels comprises a plurality of sub- pixels (paragraph 0037 explains that as shown in figure 4, each of the pixels 48 comprises a plurality of sub-pixels like 49R, 49G, 49B, and 49W), 
the sub-pixels comprise respective color filters configured to transmit light in different colors (paragraph 0037 explains the different color light transmitted by each sub-pixel based on color filters as give in paragraph 0038).
Suzuki et al. does not specify that the dimming pixel is provided for each of the pixels.  
Aoki et al. teaches that the dimming pixel is provided for each of the pixels (paragraphs 0080-0082 explain that dimming panel AP comprises the dimming pixels PXb that correspond to each intersection corresponding to a pixel).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of dividing the dimming panel into dimming pixels as taught by Aoki et al. into the system of Suzuki et al. The rationale to combine would be to enable the luminance distribution of the light incident on the display panel DP to be adjusted in a two-dimensional manner. Further, it is possible to reduce the power consumption of the display device (paragraph 0082 of Aoki et al.).
Regarding claim 5, Aoki et al. teaches further the display device according to claim 4, wherein one or more of the dimming pixels are provided for each of the pixels (paragraphs 0080-0082 explain that dimming panel AP comprises the dimming pixels PXb that correspond to each intersection corresponding to a pixel).  
Regarding claim 6, Suzuki et al. teaches the display device (shown in figure 3) according to claim 1, comprising the light source (light source device 50 of figure 3).  
Regarding claim 7, Aoki et al. teaches further the display device according to claim 3, wherein the one of the two directions is a horizontal synchronization direction of the display panel or a vertical synchronization direction of the display panel (paragraph 0082 explains that “the transmittance distribution of the dimming area B can be adjusted for each dimming pixel PXb” individually such that the two-dimensional adjustment described can be in any two directions).  
Regarding claim 8, Aoki et al. teaches further the display device according to claim 3, wherein the one of the two directions is neither a horizontal 78synchronization direction of the display panel nor a vertical synchronization direction of the display panel (paragraph 0082 explains that “the transmittance distribution of the dimming area B can be adjusted for each dimming pixel PXb” individually such that the two-dimensional adjustment described can be in any two directions).  
Regarding claim 9, Aoki et al. teaches further the display device according to claim 2, wherein a degree of transmission of the light through each of the dimming pixels is controlled based on data indicating the relation between the length of the separation distance and the degree of reduction in the correction coefficient (paragraphs 0083-0086 explain how the transmittance is controlled based on location, or length of separation distance, and correction amount to fix the contrast, or correction coefficient).  
Regarding claim 10, Suzuki et al. teaches display device according to claim 9, comprising a control circuit to hold the data, wherein 
the control circuit is configured to determine the degree of transmission of the light through each of the dimming pixels based on the gradation value of each of the pixels indicated by an image signal supplied to the display panel and on the data (paragraph 0076 describes the buffers used to store the image signals and diming information to allow the correct degree of transmission).  
Regarding claim 11, Suzuki et al. teaches the display device according to claim 10, wherein 
the control circuit is configured to: 
store, in a memory, temporary data indicating the degree of transmission of the light through each of the dimming pixels included in the line (paragraph 0076 describes the buffers used to store the image signals and diming information to allow the correct degree of transmission), and 
determine, based on the temporary data stored in the memory, the degree of transmission of the light (paragraph 0076 describes the buffers used to store the image signals and diming information to allow the correct degree of transmission).  
Suzuki et al. does not specify the display device wherein
the control circuit is configured to: 
determine the degree of transmission of the light through each of the dimming pixels included in a line including the predetermined dimming pixel and the other dimming pixels arranged along one of the horizontal synchronization direction and the vertical synchronization 79direction of the dimming panel with respect to the predetermined dimming pixel, and 
determine the degree of transmission of the light through each of the other dimming pixels arranged along the other of the horizontal synchronization direction and the vertical synchronization direction of the dimming panel
Aoki et al. teaches the display device, wherein 
the control circuit is configured to: 
determine the degree of transmission of the light through each of the dimming pixels included in a line including the predetermined dimming pixel and the other dimming pixels arranged along one of the horizontal synchronization direction and the vertical synchronization 79direction of the dimming panel with respect to the predetermined dimming pixel (paragraph 0082 explains how the degree of transmission of each dimming pixel is determined in the two-dimensional directions, which can be horizontal and vertical), and 
determine the degree of transmission of the light through each of the other dimming pixels arranged along the other of the horizontal synchronization direction and the vertical synchronization direction of the dimming panel (paragraph 0082 explains how the degree of transmission of each dimming pixel is determined in the two-dimensional directions, which can be horizontal and vertical).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the concept of dividing the dimming panel into dimming pixels as taught by Aoki et al. into the system of Suzuki et al. The rationale to combine would be to enable the luminance distribution of the light incident on the display panel DP to be adjusted in a two-dimensional manner. Further, it is possible to reduce the power consumption of the display device (paragraph 0082 of Aoki et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erinjippurath et al., US Patent Publication 2011/0279749 teaches the same dimming where part of the liquid crystals described in paragraph 0038 as given in paragraph 0079 is the input pixel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627